DETAILED ACTION
This office action is in response to RCE and amendment filed on 08/16/2022.
Claims 1 – 9, 11, 13 – 17, 19, 21 – 22 are remaining for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
 
Response to Arguments
Applicant argued that the combination of Villegas, Marchetti-Bowick and Wang do not explicitly teach the limitation “discarding, by the one or more processors, the first of the one or more planned trajectories when any identified cell occupied by the vehicle would also be occupied by any of the plurality of objects at the time;” (Remarks, page 8 – 9).

Examiner respectfully disagreed with the argument. Marchetti-Bowick explicitly describes in par. [0037 – 0040] that the system could evaluate candidate paths (planned trajectories) based on identifying cells occupied by objects on the candidate paths. The purpose of identifying cells occupied by the objects is for generating a travel path that could avoid conflict between the host vehicle and the objects on the planned path. By doing that, it allows a safer autonomous driving operation. (Marchetti-Bowick, [Par. 0041], “by utilizing one or more implementations of the disclosed technology, a vehicle computing system can more accurately and efficiently predict the behavior of objects that share the road with the autonomous vehicle. By more accurately and efficiently predicting object behavior, embodiments in accordance with the present disclosure can enable safer autonomous driving with respect to the autonomous vehicle and external actors.”). It is obvious that the system could not consider a candidate path if a predicted object occupies the same cell as the cell occupied by the host vehicle at the time because it could cause a conflict with the host vehicle. Marchetti-Bowick does not explicitly disclose to discard a current planned path if it is predicted to cause a collision. In the same field of endeavor, Wang explicitly teaches to replace instructions generated by a planning component with an alternative instructions associated with a contingent trajectory to avoid a potential collision with an object on the planned path. It would have been obvious to one of ordinary skill in the art before effective filing date of the claim invention to modify the combination of Villegas and Marchetti-Bowick to incorporate the teaching of Wang because by replacing an abnormal planned path, it allows to prevent potential risk to the autonomous driving operation.

Claim Objections
Claims 2, 9 are objected to because of the following informalities: 
Claim 2 should read “wherein the size of each cell for [[a]]the given grid of the set of one or more grids is determined further based on a size of the vehicle.” because the limitation “a size of each cell for a given grid of the set of one or more grids” is recited in claim 1, line 7 – 8.
Claim 9 should read “wherein determining occupancy of each grid for each of the plurality of objects further includes associating occupancy of [[8]]eight cells surrounding a particular cell within that particular cell such that collisions can be evaluated for [[9]]nine cells at once.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 – 4, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein determining the size includes increasing the size until an object of the plurality of objects will fit into a cell of the increased size.” There is insufficient antecedent basis for the limitation “determining the size”. For the purpose of compact prosecution, Examiner will interpret this limitation as “wherein determining the size of each cell for the given grid includes increasing the size until an object of the plurality of objects will fit into a cell of the increased size.”
Claim 4 recites “wherein determining the size includes increasing the size until the object can occupy no more than four cells of the increased size.” There is insufficient antecedent basis for the limitation “determining the size”. For the purpose of compact prosecution, Examiner will interpret this limitation as “wherein determining the size of each cell for the given grid further includes increasing the size until the object can occupy no more than four cells of the increased size.”
Claim 15 recites “wherein determining the size further includes increasing the size until an object of the plurality of objects can occupy no more than four cells of the increased size.” There is insufficient antecedent basis for the limitation “determining the size”. For the purpose of compact prosecution, Examiner will interpret this limitation as “wherein determining the size of each cell for the given grid further includes increasing the size until an object of the plurality of objects can occupy no more than four cells of the increased size.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 9, 13, 17, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Villegas (U.S. Pub No. 20200082248) and Marchetti-Bowick (U.S. Pub No. 20210004012) in further view of Wang et al. (Publication No. US 20210096566 A1; hereafter Wang).

Regarding claim 1, Villegas teaches 

A method of evaluating one or more planned trajectories for an autonomous vehicle, the one or more planned trajectories identifying locations and times that the vehicle will be at those locations, the method comprising: (“a perception layer of the drive stack 124 may use the trajectories to determine prior, current, and future locations of the objects in the environment for updating a world model. A world model manager of the drive stack 124 may use the trajectories to update the world model to include the past, current, and/or prior locations of the objects. A planning layer of the drive stack 124 may use the past, current, and/or prior locations of the objects to determine one or more paths or trajectories for the vehicle 500 through the environment. A control layer of the drive stack 124 may use information from the perception layer, the world model manager, the planning layer, and/or other layers of the drive stack 124 to determine one or more controls for the vehicle 500 to control the vehicle according to a determined trajectory or path for the vehicle 500.” [70] System is creating/ evaluating a planned trajectory for an autonomous vehicle by identifying the times and locations of surrounding objects in the environment and using this to find a path through the environment of the ego vehicle. This requires knowing the location and times the ego vehicle will be moving through the environment.

receiving, by one or more processors, a predicted trajectory for each of a plurality of objects in an environment of the vehicle; (“The predictions may include, for each time instance, a density function (or confidence value) for a space of 2D locations (e.g., grid 270, 272, or 274 of FIG. 2I), where the density function may be computed in view of one or more variables (e.g., mean, standard deviation, covariance, correlation, etc.). In some examples, the density function (which may be referred to as a heat map) may be computed for each possible maneuver. As such, using the heat maps and the maneuver confidences (described at least with respect to FIGS. 2F and 2G), a most likely trajectory for each object (e.g., vehicle) may be determined by finding peaks on the heat map corresponding to the highest ranked maneuver combinations (e.g., lateral and longitudinal maneuver combinations).” [66] System is predicting a trajectory for the plurality of objects

generating, by the one or more processors, a set of one or more grids, each grid of the set of one or more grids including a plurality of cells, and where a size of each cell for a given grid of the set of one or more grids is determined based on the size of any objects of the plurality of objects associated with the given grid; (Fig 2A, item 212 which is a grid with cells within the grid; “Grid 202 may represent a driving surface or other environment, such as, without limitation, a road, a highway, a parking lot, a waterway, and/or the like. The width of each cell of the grid 202 may represent a defined lateral dimension within the environment, such as, without limitation, the width of a demarcated (or inferred) lane of a driving surface, parking spaces, a width of a vehicle (e.g., an average width) or other object type, etc. The height of each cell of the grid 202 may represent a defined longitudinal dimension within the environment, such as, without limitation, a length of a vehicle (e.g., an average vehicle),and ”[34] ;“each block of methods 300 and 400, described herein, comprises a computing process that may be performed using any combination of hardware, firmware, and/or software. For instance, various functions may be carried out by a processor executing instructions stored in memory.” [72] System creates a grid set where each grid has a set of cells. The cells are based on the size of the object associated with the grid

determining, by the one or more processors, occupancy of each grid of the set of one or more grids, based on the predicted trajectories; (“In some examples, the locations and/or location regions predicted by the decoder LSTM 224 (or the trajectory decoder 120, more generally) may be applied to a grid (e.g., a grid 270, 272, or 274) in order to determine the locations (e.g., (x, y) coordinates in a grid) from the heat maps. As such, because of the confidences associated with the heat maps, and after the heat map locations are correlated to locations in a grid, a confidence for locations in the grid may be determined. In this way, predicted future locations of objects with respect to the grid—and/or in a real-world or simulated environment—may be determined In some examples, each of the grids 270, 272, and 274, and each other grid for each other future frame or time may be a same grid. In further example, the grids 270, 272, and 274 may be similar to the current arrangement grid 230 of FIG. 2C, or the grid 212A. In other examples, the grids 270, 272, and 274 may be different grids than those used for generating the predictions. In any example, locations in the grids 270, 272, and 274, in addition to each other grid for each other future frame or time, may have known associations with locations in the environment (e.g., a real-world environment, a simulation environment, etc.). As such, the modeled trajectories generated from the locations and/or the location regions 276 (e.g., from the heat map) may be correlated to environmental locations and used for determining (e.g., in view of the modeled trajectories of virtual objects in the simulated environment) a trajectory for the vehicle 500” [67] System is using trajectories to predict future occupancy of the grids

identifying, by the one or more processors, a cell of each grid of the set of one or more grids which will be occupied by the vehicle at a location and time of a first of the one or more planned trajectories; (“an object applied to a discretized space (e.g., a cell) of the spatial arrangement (e.g., a grid) may be applied using data representative of the encoded state of the object. As such, the data representing an object in the discretized space of the spatial arrangement may include the data representing the encoded state of the object. In this way, the spatial arrangement is representative of a current arrangement of the objects in the environment—relative to the ego-vehicle, in embodiments—and historical state information of the objects as represented by the encoded states of the objects. This information may be used to provide a more accurate representation of each of the objects, and help to predict the next or future movements of the objects as they move through the environment.” [38] System is using cells within grids and is using trajectory information to predict where objects will land at a location at a time in the environment where it is using cells to show possible locations. The system is identifying the occupancy of cells in the grid

evaluating, by the one or more processors, the first of the one or more planned trajectories based on whether any identified cell [[occupied by the vehicle]] would [[also]] be occupied by any of the plurality of objects at the time; and (“In some examples, the locations and/or location regions predicted by the decoder LSTM 224 (or the trajectory decoder 120, more generally) may be applied to a grid (e.g., a grid 270, 272, or 274) in order to determine the locations (e.g., (x, y) coordinates in a grid) from the heat maps.” [67]; “A planning layer of the drive stack 124 may use the past, current, and/or prior locations of the objects to determine one or more paths or trajectories for the vehicle 500 through the environment.” [70] System is using the planned occupancy of cells to plan a trajectory through the environment. The system is evaluating the planned trajectory based on the location of objects in the grid and environment to create a route through the environment

controlling, by the one or more processors, the vehicle in an autonomous driving mode according to the first of the one or more planned trajectories when the first of the one or more planned trajectories is not discarded or a second one of the one or more trajectories when the first of the one or more planned trajectories is discarded. (“A planning layer of the drive stack 124 may use the past, current, and/or prior locations of the objects to determine one or more paths or trajectories for the vehicle 500 through the environment. A control layer of the drive stack 124 may use information from the perception layer, the world model manager, the planning layer, and/or other layers of the drive stack 124 to determine one or more controls for the vehicle 500 to control the vehicle according to a determined trajectory or path for the vehicle 500.” [70] System is controlling the vehicle based on the planned trajectory. This is mapped to at least the feature operating the autonomous driving based on the first of the one or more planned trajectories when the first of the one or more planned trajectories is not discarded.)

Villegas does not explicitly teach evaluating, by the one or more processors, the planned trajectory based on whether any identified cell occupied by the vehicle would also be occupied by any of the plurality of objects at the time, however, Marchetti-Bowick does explicitly teach

evaluating, by the one or more processors, the planned trajectory based on whether any identified cell occupied by the vehicle would also be occupied by any of the plurality of objects at the time; (“At 408, method 400 can include inputting candidate path data, object behavioral data, and scene data into a machine learned occupancy model. At 410, method 400 can include predicting, for each candidate path, the future occupancy of each cell. The future occupancy of each cell can be based on the one or more objects. For each candidate path, the occupancy model can predict the future occupancy of the object of interest along the path. For example, the k-th element in an output representation generated by the occupancy model may represent the probability of the object occupying the k-th cell along the path at any point within the prediction horizon. In some examples, a multi-dimensional output representation may be used to represent the probability of the object occupying the k-th cell along the path at multiple discrete timepoints within the prediction horizon. In some examples, predicting the future occupancy of each cell for each candidate path can be performed using a lane graph. Cells may be associated with lane segments that can be shared between candidate paths. In this manner, the future occupancy of each cell may include a joint prediction based on multiple candidate paths that share a lane segment. The model can jointly predict occupancy over the lane graph. At 412, method 400 can include generating prediction data associated with the objects based on the predicted occupancies for each candidate path. Prediction data can be generated for the autonomy computing system based on the occupancy predictions. For example, the future occupancy data of an object can be provided as prediction data to a motion planning system to generate one or more motion plans for the autonomous vehicle. In other examples, the future occupancy data can be converted to one or more object trajectories which can be provided to the motion planning system to generate one or more motion plans for the autonomous vehicle. At 414, method 400 can include generating one or more motion plans based on the prediction data.” [82-83]; “The vehicle computing system 110 can include one or more computing devices located onboard the vehicle 102. For example, the computing device(s) can be located on and/or within the vehicle 102. The computing device(s) can include various components for performing various operations and functions. For instance, the computing device(s) can include one or more processors and one or more tangible, non-transitory, computer readable media (e.g., memory devices, etc.). The one or more tangible, non-transitory, computer readable media can store instructions that when executed by the one or more processors cause the vehicle 102 (e.g., its computing system, one or more processors, etc.) to perform operations and functions, such as those described herein for identifying travel way features.” [52] System is evaluating the own vehicles route based on the occupancy of the grid to ensure that the own vehicle and the other vehicle will not be in the same grid at the same time which would cause a collision.

It would have been obvious to one skilled in the art by the time of the effective filing date to have modified Villegas to include the teachings of Marchetti-Bowick as “Generally, the present disclosure is directed to improved systems and methods for predicting the future behavior (e.g., position and/or motion) of objects using prediction models that utilize goal-oriented data associated with the objects, such as lane-level information of a road network. More particularly, a machine-learned occupancy model of an autonomy computing system for an autonomous vehicle can utilize map data that includes information associated with spatial relationships of lanes of a road network to more accurately predict the future state of an object.” [24] and “A path level raster can include a top down or bird's eye view representation including contextual information surrounding the path. A path relative frame can thus be provided to the occupancy network, thereby potentially improving computational efficiency of the system.” [80]. The system would combine to ensure the vehicles do not occupy the same area of the grid which would likely cause a collision and decrease the safety of the system.

	The combination of Villegas and Marchetti-Bowick teach to evaluate the planned trajectory based on identifying cell occupied by other objects as described above, but does not explicitly disclose to discarding, by the one or more processors, the first of the one or more planned trajectories when the first of the one or more planned trajectories could cause a potential collision with the objects.

	However, Wang teaches discarding, by the one or more processors, the first of the one or more planned trajectories when the first of the one or more planned trajectories could cause a potential collision with the objects. (“For example, the planning component 330 may generate instructions based at least in part on perception data generated by the perception component 328, which the collision avoidance component 332 may validate and/or transmit to the system controller(s) 336. The system controller(s) 336 may control operation of the vehicle 302 based at least in part on the instructions received from the planning component 330 and/or collision avoidance component 332. In some examples, the collision avoidance component 332 may replace instructions generated by the planning component 330 with alternate instructions associated with a contingent trajectory such as, for example, a contingent trajectory that may specify an alternate maneuver, and/or the like.” [49] System will not use a planned trajectory when it is sensed the trajectory will cause collision. The system has effectively discarded the trajectory based on evaluation of the planned trajectory. Note that, Examiner interprets this limitation as to remove the first planned path when there is a potential risk with other object on the first planned path. The evaluating step using cells of one or more grid is described by the teaching of Marchetti-Bowick. The purpose of identifying whether cell occupied by the vehicle would also be occupied by any of the plurality of object at the time is to identify whether there is a potential collision between the vehicle and the objects on the first planned path.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villegas and Marchetti-Bowick to include the teachings of as taught by Wang as “The techniques discussed herein may improve the safety of a vehicle by preventing invalid or risky trajectories from being implemented by the vehicle. Moreover, the techniques may reduce the amount of computational bandwidth, memory, and/or power consumed for collision avoidance in comparison to former techniques.” [18]. It is well known in the art that a dangerous trajectory should be altered or removed to no longer be used by an autonomous vehicle to prevent a collision event which improves safety of the system.


Regarding claim 2, Villegas, Marchetti-Bowick and Wang disclosed the limitations of claim 1.
Villegas further teaches:

wherein the size of each cell for a given grid of the set of one or more grids is determined further based on a size of the vehicle (“Grid 202 may represent a driving surface or other environment, such as, without limitation, a road, a highway, a parking lot, a waterway, and/or the like. The width of each cell of the grid 202 may represent a defined lateral dimension within the environment, such as, without limitation, the width of a demarcated (or inferred) lane of a driving surface, parking spaces, a width of a vehicle (e.g., an average width) or other object type, etc. The height of each cell of the grid 202 may represent a defined longitudinal dimension within the environment, such as, without limitation, a length of a vehicle (e.g., an average vehicle),” [34]; Size of cells are based on size of vehicle)

Regarding claim 5, Villegas, Marchetti-Bowick and Wang disclosed the limitations of claim 1.
Villegas further teaches:

wherein each grid of the set of one or more grids covers a same geographic area. (Fig 2D where the grid set 212A is in one geographic area)

Regarding claim 9, Villegas, Marchetti-Bowick and Wang disclosed the limitations of claim 1.
Villegas further teaches:

wherein determining occupancy of each grid for each of the plurality of objects further includes associating occupancy of 8 cells surrounding a particular cell within that particular cell such that collisions can be evaluated for 9 cells at once. (As shown in Figure 2C, Object 204E is surrounded by dashed lines in the horizontal and vertical directions which break the road grid into a series of cells. The cell vehicle 204E is in, and each of the cells directly touched by this cell make up a collection of 9 cells which are being evaluated for collision as they are being check constantly for occupancy; “with reference to FIG. 2C, a current arrangement of the objects 204 (e.g., the objects 204E and 204F) may be determined from a current arrangement grid 230 (and/or from the grid 202, for example). A grid 212A (e.g., an example of the grid 212) may thus be populated with the encoded state features 210E and 210F corresponding to the objects 204E and 204F, respectively. As described herein, the location of the encoded state features 210E and 210F may correspond to the locations of the objects 204E and 204F in the current arrangement grid 230. As such, where the current arrangement grid 230 and the grid 212A represent a similar portion of the environment, the encoded state features 210E and 210F may be populated in respective cells in the grid 212A.” [40] The system is checking all cells in the grid, including the 8 cells surrounding the vehicle/ object which makes up the 9 cells being sensed for collision by the system.)
Regarding Claim 11, Villegas, Marchetti-Bowick and Wang disclosed the limitations of claim 1.
Marchetti-Bowick teaches to evaluate the first of one or more planned trajectories based on any identified cell occupied by any of plurality of object. It is obvious that the system could not consider a candidate path if a predicted object occupies the same cell as the cell occupied by the host vehicle at the time because it could cause a conflict with the host vehicle. A person of ordinary skill in the art could understand that an overlapping of occupied cell indicating a potential collision among objects within the overlapping cells. 

Claim 13 recites a System having substantially the same scope as claim 1 above, therefore it is rejected for the same reason as claim 1.

Claim 17 recites a System having substantially the same scope as claim 9 above, therefore it is rejected for the same reason as claim 9.


Claim 19 recites a system having substantially the same scope as claim 11 above, therefore it is rejected for the same reason as claim 11.

Regarding claim 21, Villegas, Marchetti-Bowick and Wang disclosed the limitations of claim 1.

	Marchetti-Bowick further teaches

	wherein the predicted trajectory for each of the plurality of objects is received by the one or more processors from a behavior modeling system or a planning system. (Figure 1, 150, 160 which shows a prediction system which feeds its predictions to the motion planning system; “FIG. 1 illustrates an example vehicle computing system 110 which can be associated with a vehicle 102 in accordance with example embodiments. The vehicle computing system 110 can be located onboard (e.g., included on and/or within) the vehicle 102.” [47]; “The vehicle computing system 110 can include one or more computing devices located onboard the vehicle 102. For example, the computing device(s) can be located on and/or within the vehicle 102. The computing device(s) can include various components for performing various operations and functions. For instance, the computing device(s) can include one or more processors and one or more tangible, non-transitory, computer readable media (e.g., memory devices, etc.). The one or more tangible, non-transitory, computer readable media can store instructions that when executed by the one or more processors cause the vehicle 102 (e.g., its computing system, one or more processors, etc.) to perform operations and functions, such as those described herein for identifying travel way features.” [52] The prediction is outputted to one or more processors which are used to run the method from the prediction system which is comprised of one or more processors

Claim 22 recites a System having substantially the same limitation as claim 22 above, therefore it is rejected for the same reason as claim 21.

Claims 3-4, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Villegas, Marchetti-Bowick and Wang view of Halder (U.S. Pub No.20170247036)
Regarding Claim 3, Villegas, Marchetti-Bowick and Wang disclosed the limitations of claim 2.

Villegas does not explicitly teach wherein determining the size includes increasing the size until an object of the plurality of objects will fit into a cell of the increased size, however Halder does explicitly teach:

wherein determining the size includes increasing the size until an object of the plurality of objects will fit into a cell of the increased size. (“vehicle 100 can determine sensing cell size based on characteristics of objects in the vehicle's surroundings (e.g., within the boundaries of sensing grid 102, or more generally, within a predetermined distance of the vehicle). Specifically, if greater than a threshold number of objects in the surroundings of vehicle 100 are smaller than a size threshold, the vehicle can select the smaller sensing cell size of FIG. 1B to be able to resolve those small objects, and can otherwise select the larger sensing cell size of FIG. 1A. In some examples, in addition or alternatively to the factors discussed above, the sensing cell size selected by vehicle 100 can be based on the sizes of the objects in the vehicle's surroundings” [18] System is decreasing or increasing cell size based on the size of objects in the environment for what will fit into the cells. The system has increased the size of the cell until an object will fit into a cell of the size.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villegas, Marchetti-Bowick and Wang to include the teachings of as taught by Halder because “In this way, the vehicle can obtain high resolution information about its surroundings when desired, and can reduce computing power requirements for determining information about its surroundings when high resolution information is not needed.” [4].

Regarding claim 4, the combinations of Villegas, Marchetti-Bowick, Wang and Halder, as shown in the rejection above, disclosed the limitations of claim 3.

Villegas further teaches:

wherein determining the size includes increasing the size until the object can occupy no more than four cells of the increased size (as seen in Fig 2D, item 210F is sized so that in its current configuration, it cannot in more than 4 cells in its current orientation along the road. The system of Villegas has set the cell size so that the vehicle cannot fit in more than four cells of the size. Additionally, based on the teachings of Halder, it is shown that the cell size used is a tradeoff of mapping accuracy and computer efficiency. Based on computer hardware limitations, there is a maximum number of cells relating to a small size the system would be able to create, and a minimum size of cells that could be used in the environment. It would have been obvious to one skilled in the art before the effective filing date of the application to try different cell sizes to maximize this accuracy and efficiency with a reasonable rate of success. It would have been obvious to one skilled in the art to set the cell size so that an object can occupy no more than four cells.)

Regarding claim 14, Villegas, Marchetti-Bowick and Wang disclosed the limitations of claim 13.
Villegas further teaches
wherein the one or more processors are further configured to determine the size of each cell for the given grid further based on a size of the vehicle (“Grid 202 may represent a driving surface or other environment, such as, without limitation, a road, a highway, a parking lot, a waterway, and/or the like. The width of each cell of the grid 202 may represent a defined lateral dimension within the environment, such as, without limitation, the width of a demarcated (or inferred) lane of a driving surface, parking spaces, a width of a vehicle (e.g., an average width) or other object type, etc. The height of each cell of the grid 202 may represent a defined longitudinal dimension within the environment, such as, without limitation, a length of a vehicle (e.g., an average vehicle),” [34]; Size of cells are based on size of vehicle)

Halder further teaches

and by increasing the size until an object of the plurality of objects will fit into a cell of the increased size. (“vehicle 100 can determine sensing cell size based on characteristics of objects in the vehicle's surroundings (e.g., within the boundaries of sensing grid 102, or more generally, within a predetermined distance of the vehicle). Specifically, if greater than a threshold number of objects in the surroundings of vehicle 100 are smaller than a size threshold, the vehicle can select the smaller sensing cell size of FIG. 1B to be able to resolve those small objects, and can otherwise select the larger sensing cell size of FIG. 1A. In some examples, in addition or alternatively to the factors discussed above, the sensing cell size selected by vehicle 100 can be based on the sizes of the objects in the vehicle's surroundings” [18] System is decreasing or increasing cell size based on the size of objects in the environment for what will fit into the cells. The system has increased the size of the cell until an object will fit into a cell of the size.

Claim 15 recites a system having substantially the same limitation as claim 4 above, therefore it is rejected for the same reason as claim 4.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Villegas, Marchetti-Bowick and Wang in view of Takahashi (U.S. Pub No. 20200307568)

Regarding Claim 6, Villegas, Marchetti-Bowick and Wang disclosed the limitations of claim 1.

Villegas does not explicitly teach wherein generating each grid for each of the plurality of objects includes determining dimensions for all of the grids, however Takahashi does explicitly teach:

wherein generating each grid for each of the plurality of objects includes determining dimensions for all of the grids. (Fig 2, showing a plurality of cells created by dividing road into sections, figure 5 showing objects in bounded boxes/ grids, which are split into cells of fig 2, FC1 and RC23; “the ECU 10 sets a plurality of imaginary grid points G.sub.n (n=1, 2, . . . N) on the travel road 5 present in the traveling direction of the vehicle 1.” [35]; “The ECU 10 sets a warning area WA.sub.11 on the travel road 5. The warning area WA.sub.11 is an imaginary area including the pedestrian 91 Specifically, the warning area WA.sub.1 has a rectangular shape with a length L.sub.21 (e.g., 15 m) in the x-direction (see FIG. 2) and a length W.sub.21 (e.g., 5 m) in the y-direction (see FIG. 2). …The ECU 10 further sets a warning area WA.sub.12 on the travel road 5. The warning area WA.sub.12 is an imaginary area including the vehicle 92. Specifically, the warning area WA.sub.12 has a rectangular shape with a length L.sub.22  (e.g., 10 m) in the y-direction (see FIG. 2). The ECU 10 sets the lengths L.sub.22,” [54-55]; “The ECU 10 sets the sampling points SP at intervals of d.sub.1 along a part of each of the candidate paths RC.sub.1, RC.sub.2, RC.sub.4, RC.sub.5 that is in the vicinity of the vehicle 1. The interval d.sub.1 is an example of the first interval according to the present disclosure. Specifically, the ECU 10 sets the sampling points SP at intervals of d.sub.1 along first parts RC.sub.11, RC.sub.21, RC.sub.41, RC.sub.51 of the candidate paths RC.sub.1, RC.sub.2, RC.sub.4, RC.sub.5. The first parts RC.sub.11, RC.sub.21, RC.sub.41, RC.sub.51 span a length L.sub.1 (e.g., 10 m) in the x-direction from the vehicle 1. The ECU 10 sets the length L.sub.1 larger as the moving speed of the vehicle 1 is higher.” [56] System is creating warning areas/ collision boxes around each object in the area. Each box is split by sampling points which create cells dividing each grid.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villegas, Marchetti-Bowick and Wang to include the teachings of as taught by Takahashi as to reduce the required computing load to create a path which avoid obstacles “the controller sets, in the vicinity of an obstacle, a warning area with an outer shape according to the obstacle. Further, the controller sets the sampling points at the first intervals along a part of the candidate path that is included in the warning area. Since the first interval is shorter than the second interval, a plurality of sampling points are thus set at a relatively high density in the vicinity of the obstacle. As a result, the path cost in a range according to the obstacle can be evaluated with high accuracy. On the other hand, for the other part of the candidate path (i.e., the part not included in the warning area), the controller sets the sampling points at the second intervals along this other part. Since the second interval is longer than the first interval, a plurality of sampling points are thus set at a relatively low density in the other part. As a result, the load of calculating the path cost in the other part can be reduced.”  [9-10]

Regarding claim 7, the combinations of Villegas, Marchetti-Bowick, Wang and Takahashi, as shown in the rejection above, disclosed the limitations of claim 6.
Takahashi further teaches:

wherein the dimensions are a predetermined size. (“Specifically, the warning area WA.sub.1 has a rectangular shape with a length L.sub.21 (e.g., 15 m) in the x-direction (see FIG. 2) and a length W.sub.21 (e.g., 5 m) in the y-direction (see FIG. 2)… Specifically, the warning area WA.sub.12 has a rectangular shape with a length L.sub.22 (e.g., 30 m) in the x-direction and a length W.sub.22 (e.g., 10 m) in the y-direction (see FIG. 2). The ECU 10 sets the lengths L.sub.22, W.sub.22 larger as a distance D.sub.2 from the vehicle 1 to the vehicle 92 is longer.” [54-55] Dimensions of the grids are a predetermined size based on type of object.

Allowable Subject Matter
Claims 8 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        


/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668